 

Exhibit 10-7

 

Assignment of Contract

 

FOR VALUE RECEIVED, Western Capital Ventures, Inc., a Nevada corporation with a
principal place of business located at 124 S. First Street, Campbell, CA 95008
(“Assignor”), acting herein by Anthony Gillaizeau, its President and sole
shareholder, duly authorized, hereby assigns and otherwise transfers (“assigns”)
to VGTel, Inc., a New York corporation, doing business as 360 Entertainment and
Productions, Inc., with a principal place of business at 400 Rella Boulevard,
Suite 174, Montebello, NY 10901 (“Assignee”) all rights, title and interest held
by Assignor in and to a certain contract dated July 1, 2011, between Western
Capital Ventures, Inc. and Visual Entertainment Systems, LLC, concerning the
purchase and distribution of arcade style sweepstake gaming systems, software
and hardware Units (the “Distribution Agreement”), attached hereto as Exhibit A.

 

Assignor warrants and represents that said Distribution Agreement is in full
force and effect and is fully assignable. Assignor further warrants that it has
the full right and authority to transfer said Distribution Agreement and that
contract rights herein transferred are free of lien, encumbrance or adverse
claim. Said Distribution Agreement has not been modified and remains on the
terms contained therein.

 

Assignee hereby assumes and agrees to perform all remaining and obligations of
Assignor under the Distribution Agreement and agrees to indemnify and hold
Assignor harmless from any claim or demand resulting from non-performance by
Assignee. Assignee shall be entitled to all monies remaining to be paid under
the Distribution Agreement, which rights are also assigned hereunder.

 

This Assignment shall become effective as of the date last executed and shall be
binding upon and inure to the benefit of the parties, their successors and
assigns.

 

Executed this 7th day of March 2012

 

Western Capital Ventures, Inc., Assignor   VGTel, Inc., Assignee             By:
/s/ Anthony Gillaizeau, Its President   By: /s/ Peter Shafran, Chief Executive
Officer

 

 



 